                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 DANIELLE SEAMAN, individually                    )
 and on behalf of all others similarly            )
 situated,                                        )
                                                  )
                          Plaintiff,              )
                                                  )
                  v.                              )                   1:15-CV-462
                                                  )
 DUKE UNIVERSITY and DUKE                         )
 UNIVERSITY HEALTH SYSTEM,                        )
                                                  )
                          Defendants.             )

                           MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

         In this antitrust class action, the Court has approved a settlement between the

employee class members and defendants Duke and Duke University Health System. 1

The settlement requires Duke to pay $54,500,00 and will also result in significant

injunctive relief. Plaintiffs’ counsel asks for attorney’s fees of $18,166,666.67, 30% of

the common fund. Counsel also seeks $3,320,066.35 in reimbursement for costs.

Plaintiff Danielle Seaman also seeks a service award in the amount of $125,000.

         The Court is familiar with this case and the work of plaintiffs’ counsel, which the

Court has taken into account. It has reviewed Class Counsel’s request and the

supporting evidence, as well as attorney’s fees and class representative awards from

similar cases. For the reasons stated, the Court will grant the motion.


   1
       For ease of reading, this Order will generally refer to the defendants collectively as “Duke.”




       Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 1 of 18
 I.    Background

       In June 2015, Dr. Seaman, the plaintiff and class representative, sued Duke and

others under the Sherman Act and North Carolina law, alleging that Duke had entered

into an unlawful agreement with the University of North Carolina to prevent lateral

hiring of certain medical employees in order to eliminate competition and suppress

compensation. See Doc. 109. Dr. Seaman sought monetary and injunctive relief on

behalf of herself and the class. Id. at 25–26.

       In October 2015, Duke moved to dismiss in part on grounds of the state action

immunity doctrine. Doc. 30. Though this motion was denied, the denial was “without

prejudice to renewal of state action immunity questions at summary judgment after

development of a factual record.” Doc. 39 at 1. The Court certified the question for

interlocutory appeal, but the United States Court of Appeals for the Fourth Circuit

denied the defendants’ petition. Doc. 50; Doc. 51. Thus, a potentially dispositive

immunity defense was present through the entirety of the case, even as class counsel

advanced significant time and expense to litigate it.

       Discovery was thorough and costly. Defendants produced over 430,000 pages of

documents and over 28,000 data files related to employee compensation. Doc. 369 at

11–12. Class Counsel met-and-conferred with defense counsel over the course of

months to understand the data and assemble it into a single dataset for analysis.

       Class Counsel retained three experts who offered opinions in support of Dr.

Seaman’s motion for class certification and later to prepare for trial. Id. at 12. Dr.

Seaman’s experts provided 12 reports in total, over 680 pages, and sat for 5 depositions.

                                                 2



      Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 2 of 18
Id. Dr. Leamer and his team also gathered and analyzed over 505 files of public University

of Texas compensation data to establish a damages benchmark. Id. Class Counsel

advanced nearly $3 million—the vast majority of the approximately $3.3 million in out-of-

pocket costs for which they seek reimbursement—to cover the cost of the expert work and

analysis. See Doc. 369-5. In addition to expert discovery, Class Counsel deposed 15

witnesses from Duke and UNC. Doc. 369 at 12.

       At the time Dr. Seaman moved for class certification, Doc. 87, she also moved

for a settlement limited to injunctive relief with the UNC defendants. Doc. 81. The

Court approved that settlement. Doc. 185. Thereafter, only Duke remained in the case,

and Duke vigorously opposed class certification. See Doc. 127.

       The Court granted Dr. Seaman’s class certification motion as to medical faculty

and denied the request as to other proposed class members. Doc. 189. Thereafter, the

parties pursued additional discovery to prepare the case for summary judgment and trial.

       Duke then moved for summary judgment, Doc. 285, and to exclude expert

testimony. Doc. 286. After the parties had completed briefing and argued these

motions and while these motions were still pending, the parties engaged in settlement

negotiations, the Department of Justice became involved in those negotiation, and

ultimately the parties and the Government entered into the settlement agreement.

II.    Analysis

       A. Fees

       In a class action, the court may award reasonable attorney’s fees and nontaxable

costs as authorized by law or by agreement. Fed. R. Civ. P. 23(h). In a common-fund

                                               3



      Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 3 of 18
case such as this, “a reasonable fee is based on a percentage of the fund bestowed on the

class.” Blum v. Stenson, 465 U.S. 886, 900 n.16 (1984). District courts in the Fourth

Circuit “overwhelmingly” prefer the percentage method in common-fund cases, Phillips

v. Triad Guar. Inc., No. 1:09CV71, 2016 WL 2636289, at *2 (M.D.N.C. May 9, 2016),

and “the vast majority of courts of appeals now permit or direct district courts to use” this

method. DAVID F. HERR, MANUAL FOR COMPLEX LITIGATION § 14.121 (4th ed. May

2019 Update); id. at n. 483, n. 484, n. 485 (listing cases by circuit).

       While the motion for attorney’s fees is uncontested by the defendants or any class

member, the Court acts as a fiduciary of the class, Sharp Farms v. Speaks, 917 F.3d 276,

293–94 (4th Cir. 2019), and will not rubber-stamp a motion for attorney’s fees simply

because no opposition has been voiced, see Berry v. Schulman, 807 F.3d 600, 617 (4th

Cir. 2015) (stressing “the importance of addressing fee requests fully and carefully”).

The touchstone is whether the award is reasonable. Fed. R. Civ. P 23(h).

       To determine the reasonableness of the fee award, the Court begins by considering

the twelve factors identified in Barber v. Kimbrell’s, Inc.: “(1) the time and labor

expended; (2) the novelty and difficulty of the questions raised; (3) the skill required to

properly perform the legal services rendered; (4) the attorney’s opportunity costs in

pressing the instant litigation; (5) the customary fee for like work; (6) the attorney’s

expectations at the outset of the litigation; (7) the time limitations imposed by the client or

circumstances; (8) the amount in controversy and the results obtained; (9) the experience,

reputation and ability of the attorney; (10) the undesirability of the case within the legal

community in which the suit arose; (11) the nature and length of the professional

                                                  4



     Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 4 of 18
relationship between attorney and client; and (12) attorney’s fees awards in similar cases.”

577 F.2d 216, 226 n.28 (4th Cir. 1978) (adopting factors from Johnson v. Georgia

Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974), abrogated on other grounds

by Blanchard v. Bergeron, 489 U.S. 87, 92–93 (1989)). The Court also has conducted a

lodestar cross-check that compares the requested contingent fee award against a fee

calculated based on hours spent at prevailing market rates. See Boyd v. Coventry Health

Care, Inc., 299 F.R.D. 451, 467 (D. Md. 2014) (“The purpose of a lodestar cross-check is

to determine whether a proposed fee award is excessive relative to the hours reportedly

worked by counsel, or whether the fee is within some reasonable multiplier of the

lodestar.”).

           1. Barber Factors

       Class Counsel request attorney’s fees of one-third of the common fund, or

$18,166,666.67. Doc. 367 at 2. Contingent fees of one-third are common in this circuit in

cases of similar complexity. See Phillips, 2016 WL 2636289, at *6; Smith v. Krispy Kreme

Doughnut Corp., No. 1:05CV00187, 2007 WL 119157, at *2 (M.D.N.C. Jan. 10, 2007);

see also Boyd, 299 F.R.D. at 464 (noting attorney’s fees awarded under the percentage of

the fund method “are generally between twenty-five (25) and thirty (30) percent of the

fund.”). In this complex case, with a high risk for Class Counsel, numerous contested

issues, and a positive settlement for the class members, there is more than sufficient reason

to support a one-third contingent fee.

       An award of one-third is also common in antitrust class actions. See, e.g., In re

Celebrex (Celecoxib) Antitrust Litig., No. 2:14-cv-00361, 2018 WL 2382091, at *5 (E.D.

                                                5



     Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 5 of 18
Va. Apr. 18, 2018) (collecting cases); In re: Urethane Antitrust Litig., No. 04-1616-JWL,

2016 WL 4060156, at *8 (D. Kan. July 29, 2016) (one-third of $835 million settlement); In

re Titanium Dioxide Antitrust Litig., No. 10-CV-00318(RDB), 2013 WL 6577029, at *1

(D. Md. Dec. 13, 2013) (one-third of $163.5 million settlement); In re Vitamins Antitrust

Litig., No. MISC. 99-197(TFH), MDL 1285, 2001 WL 34312839, at *10–11 (D.D.C. July

16, 2001) (one-third of $365 million settlement).

       Class Counsel obtained a good result for the class, with significant monetary and

nonmonetary relief. The excellent result obtained is “the most critical factor in

determining the reasonableness of a fee award” and further supports finding the requested

fee reasonable. In re Abrams & Abrams, P.A., 605 F.3d 238, 247 (4th Cir. 2010) (internal

quotation omitted).

       While summary judgment motions were still pending at the time of the settlement, it

seemed likely that the case would survive those motions and proceed to trial. Class

Counsel had prepared the case well enough that the Department of Justice became

interested in participating in the settlement and in the scope of the injunctive relief. The

settlement amount results in an average payout of approximately $10,000 per Class

member, a very significant recovery.

       In addition to the monetary recovery, Class Counsel obtained significant injunctive

relief against Duke and UNC. Class Counsel have not asked the Court to factor the value

of the injunctive relief into the common fund, though there is some authority to do so. See,

e.g., In re: Checking Account Overdraft Litig., No. 1:09-MD-02036-JLK, 2013 WL

11319243, at *13–14 (S.D. Fla. Aug. 2, 2013) (adding valuation of injunctive relief to size

                                                 6



     Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 6 of 18
of constructive common fund before applying percentage-of-the-fund method); Fleisher v.

Phoenix Life Ins. Co., No. 11-cv-8405 (CM), No. 14-cv-8714 (CM), 2015 WL 10847814,

at *15 (S.D.N.Y. Sept. 9, 2015); Chieftain Royalty Co. v. XTO Energy Inc., No. CIV-11-

29-KEW, 2018 WL 2296588, at *4 (E.D. Okla. Mar. 27, 2018); Cecil v. BP Am. Prod. Co.,

No. 16-CV-00410, 2018 WL 8367957, at *4–5 (E.D. Okla. Nov. 19, 2018). But this

meaningful nonmonetary relief is relevant to the reasonableness of the fee requested. See

Decohen v. Abbasi, LLC, 299 F.R.D. 469, 481 (D. Md. 2014).

        The Class also appears satisfied with the settlement and the results obtained by

Class Counsel. Only seventeen class members out of 5400 have chosen to opt out, and no

objections were made. Doc. 359 at ¶ 6; Doc. 373 at ¶ 11. The absence of any objections to

the settlement indicates that “counsel have achieved a superior result for the class and

weighs in favor of their requested award.” Decohen, 299 F.R.D. at 481 (approving

settlement and award where class members submitted no objections).

        That is not to say the case was without risk. From the beginning, the plaintiff and

Class Counsel had a number of hurdles to overcome. See discussion infra. Class Counsel

and the plaintiff still faced significant risks at the time of the settlement. In particular,

though plaintiff’s experts provided damages estimates ranging from $125 million to $315

million (of which $54.5 million represents 17% to 44%), Duke argued that these included

damages from outside the Class Period, Doc. 330-7 at 16–17, and that class member

income from the Private Diagnostic Clinic2 should not have been included. Had Duke


   2
     Somewhat oversimplified, PDC is the private practice Duke professors join and through which
they treat patients outside the hospital.
                                                   7



       Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 7 of 18
succeeded in both respects, damages would have been reduced to a range of $18.4 million

to $32 million—in which case $54.5 million would represent between 170% to 296% of

estimated damages. And there was some chance Duke’s pending motion for summary

judgment would have been granted in whole or in part. Doc. 285. Finally, had the case

gone to trial, there was a risk the jury would rule against the class on liability or harm.

        Class Counsel are experienced in employment, antitrust, and class action cases,

having brought and successfully resolved similar cases in the past.3 Class Counsel

successfully defended against two motions to dismiss, were largely successful at class

certification, and have now procured two settlement agreements against UNC and Duke,

respectively. See Doc. 39; Doc. 108; Doc. 189; Doc. 83-1; Doc. 359-1.

        Class Counsel also agreed to prosecute this case on contingency despite several

known risks. In particular, unlike many other antitrust class actions, this case did not

follow a government investigation or enforcement proceeding that might have given

some confirmation of the scope of misconduct. Instead, at the outset Dr. Seaman had

only an email from a mid-level administrator at the UNC Department of Radiology to

support her allegations. Doc. 369-7. Class Counsel faced the risk that the e-mail would

turn out to be pretextual, that the alleged no-poach agreement would have a very




   3
     See, e.g., In re High-Tech Employee Antitrust Litig., No. 11-cv-2509-LHK, 2014 WL
10520478 (N.D. Cal. May 16, 2014); In re: Railway Indus. Emp. No-Poach Antitrust Litig., MDL
No. 2850, 2019 WL 2542241 (W.D. Pa. June 20, 2019); Houston v. Papa John’s Intl., Inc., et al.,
3:18-cv-00825-JHM-RSE (W.D. Ky.); Deslandes v. McDonald’s, LLC, et al., No. 1:17-cv-04857
(N.D. Ill.); Conrad v. Jimmy John’s Franchise, LLC, et al., No. 18-cv-133-MJR-RJD (S.D. Ill.);
Blanton v. Domino’s Pizza Franchising, LLC, et al., No. 18-cv-13207-VAR-DRG (E.D. Mich.);
Ogden v. Little Caesar Enters., Inc., No. 18-cv-12792-DML-RSW (E.D. Mich.).
                                                  8



       Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 8 of 18
limited scope, or that impact and injury could not be established. Further, Class

Counsel’s risks were not limited to a loss of attorney time, but also substantial out-of-

pocket expenses. These significant risks—and Class Counsel’s agreement to take the

case on contingency—also weigh in favor of the award.

       The attorneys and staff have worked over 12,500 hours since it began. Doc. 369

at ¶ 8. The time spent was reasonable for the tasks and work performed. They have

also spent over $3 million from their own pockets litigating this case. Doc. 369-4.

This was time and money the attorneys could have directed to other simpler and less

risky opportunities. See Doc. 369 at ¶ 14. Class Counsel’s time commitment is not

over yet, as additional work will be required to implement the settlement and oversee

the notice process. Additionally, this case has been ongoing for over four years,

throughout which Class Counsel has had to comply with court-enforced deadlines that

imposed additional limits on their ability to take on other work.

       Finally, while there is no direct evidence to suggest this case was undesirable,

the number of firms willing to take-on a complex and time-consuming case such as this

which posed significant risks—and on a contingent basis no less—is no doubt small.

This is particularly likely to be true here, where the suit was initiated before a

government investigation into the antitrust allegations.

       An attorney’s fee equal to one-third of the common fund ($18,166,666.67) is

reasonable, based on the resources Class Counsel advanced, the quality of Class Counsel’s

work, the results obtained, the risks and obstacles Class Counsel faced, and fees awarded in

similar antitrust cases.

                                                  9



     Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 9 of 18
          2. Lodestar Cross-check

       Courts often use the lodestar method to cross-check the reasonableness of a

percentage fee. Jones v. Dominion Res. Servs., Inc., 601 F. Supp. 2d 756, 759–60

(S.D.W. Va. 2009) (collecting cases). To determine the lodestar, courts multiply the

reasonable hourly rate for each attorney by the number of hours reasonably expended.

Grissom v. The Mills Corp., 549 F.3d 313, 320 (4th Cir. 2008). When the lodestar

method is used as a cross-check, courts need not “exhaustively scrutinize[ ]” the hours

documented by counsel, and “the reasonableness of the claimed lodestar can be tested by

the court’s familiarity with the case . . . .” Goldberger v. Integrated Res., Inc., 209 F.3d

43, 50 (2d Cir. 2000).

       Generally, a reasonable rate is determined by looking at the local market rate.

See Burrs v. United Tech. Corp., No. 1:18-CV-491, 2019 WL 1430258, at *1 (M.D.N.C.

Mar. 29, 2019). However, a higher rate can be appropriate for matters involving

complex issues requiring specialized expertise. See Kruger v. Novant Health, Inc., No.

1:14CV208, 2016 WL 6769066, at *4 (M.D.N.C. Sept. 29, 2016). Additionally, the use

of current as opposed to historical market rates is appropriate to account for the delay in

payment to counsel. See Daly v. Hill, 790 F.2d 1071, 1081 (4th Cir. 1986); Reaching

Hearts Int’l, Inc. v. Prince George’s Cty., 478 F. Appx. 54, 60 (4th Cir. 2012).

       When fees are awarded based on the lodestar, not as a comparison, a prevailing

plaintiff may justify an award of extra-community hourly market rates if “the

complexity and specialized nature of the case . . . mean that no attorney, with the

required skills, is available locally, and the party choosing the attorney from elsewhere

                                                 10



    Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 10 of 18
acted reasonably in making the choice.” Rum Creek Coal Sales, Inc. v. Caperton, 31

F.3d 169, 179 (4th Cir. 1994). Here, because of the complexity of the case it is

reasonable to look beyond local rates in calculating the reasonable rate for a lodestar

comparison. While antitrust lawyers exist locally, as noted above there are not many

firms willing to handle a high-risk matter requiring the resources, time, and skill this

case demanded. While experienced local counsel was involved, non-local counsel

handled the majority of the work. Duke also relied on non-local counsel, see, e.g., Doc.

30, throughout this case. Given the complexity and risk involved, it is reasonable to use

a non-local hourly rate to calculate a reasonable rate for purposes of the lodestar

comparison to the percentage fee.

       Here, Class Counsel provided evidence of an hourly rate of between $590 and $900

for the primary partners on the case (over 85% of the time billed in the $590-$610 range);

between $395 and $510 for the primary associates, staff attorneys, and contract attorneys

on the case; and $280-$390 for paralegals and other support staff. Doc. 369-2. These rates

are in line with hourly rates used for Class Counsel in other cases. See, e.g., In re

Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig., No. 2672 CRB

(JSC), 2017 WL 1047834, at *5 (N.D. Cal. Mar. 17, 2017); In re High-Tech Emp. Antitrust

Litig., No. 11-CV-02509-LHK, 2015 WL 5158730, at *9 (N.D. Cal. Sept. 2, 2015);

Lonardo v. Travelers Indem. Co., 706 F. Supp. 2d 766, 793–94 (N.D. Ohio 2010); Pelletz

v. Weyerhaeuser Co., 592 F. Supp. 2d 1322, 1326–27 (W.D. Wash. 2009); Fleming v.

Kemper Nat. Servs., Inc., 373 F. Supp. 2d 1000, 1012 (N.D. Cal. 2005).

      The Court has reviewed Class Counsel’s time summaries, which cover more than

                                                11



    Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 11 of 18
12,500 hours over the course of four years. Doc. 369-2; Doc. 369-3. Class Counsel

testifies that they “paid considerable attention to ensuring that each . . . attorney on the

file had a specific area of focus; that there was no duplication of efforts . . .; and that

projects were assigned to experienced lawyers who could effectively and efficiently

execute the work this case demanded.” Doc. 369 at 2. While the Court’s observations

during the several oral arguments are limited, this testimony is consistent with those

observations. Some of counsel’s time was spent on pursuing an unsuccessful class

certification motion covering different persons than are in the certified class. See Doc.

381. But that time was small in the larger scheme of things. Furthermore, the legal and

factual issues overlapped, and these efforts also provided some benefits to the certified

class.

         The time Class Counsel spent on the case is reasonable considering the complexity

and number of issues presented; the extensive and contentious discovery; the efforts

expended in preparation for and through comprehensive summary judgment and Daubert

briefing; and the significant degree of trial preparation already underway.

         An award of one-third of the common fund, or $18,166,666.67, represents a

lodestar multiplier of less than just under 2.9 on a total lodestar through July 16,

2019 of $6,353,566.50. Doc. 369 at 6. The multiplier is only marginally higher if

the time spent on the unsuccessful class is removed. And this does not take into

account the time Class Counsel spent in support of final approval of the Duke

Settlement, and the additional hours that will be required to supervise settlement

distribution and to ensure that Duke and UNC comply with their injunctive relief

                                                  12



    Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 12 of 18
obligations under the settlements. Thus, the lodestar multiplier will ultimately be

smaller. See id. at 8.

      Class Counsel’s zealous advocacy, despite the resources required and the risks

involved, supports the multiplier. “Courts have found that lodestar multipliers

ranging from 2 to 4.5 demonstrate the reasonableness of a requested percentage

fee.” Phillips, 2016 WL 2636289, at *8; see also Singleton v. Domino’s Pizza, LLC,

976 F. Supp. 2d 665, 689 (D. Md. 2013) (noting that the lodestar multipliers “on

large and complicated class actions have ranged from at least 2.26 to 4.5”). A 2.89

multiplier is reasonable and appropriate here.

       B. Expenses

      Under Rule 23(h), a trial court may award nontaxable costs that are authorized by

law or the parties’ agreement. Fed. R. Civ. P. 23(h). “The prevailing view is that

expenses are awarded in addition to the fee percentage.” Krispy Kreme, 2007 WL

119157, at *3 (internal quotation and citation omitted).

       Here, Class Counsel requests reimbursement of expenses in the amount of

$3,320,066.35. Doc. 367. The most significant expense—over $2.9 million—went to

expert fees. Doc. 369-4. The expert-related costs are reasonable in light of the needs and

complexities of this case. Dr. Seaman retained three prominent economists to opine on the

economic indicia of collusion; on how Defendants’ internal pay systems and structures

would have spread the effect of the no-poach agreement to all Class Members; and on

complex economic models to estimate damages (including developing an independent

benchmark for damages based on data from the University of Texas). See Doc. 369 at 12;

                                                 13



    Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 13 of 18
Doc. 369-5. The expert opinions were necessary for Dr. Seaman to meet her burden at class

certification, summary judgment, and then at trial. Doc. 369 at 12. Without it, Dr. Seaman

would not have had a basis to estimate damages or prove Class wide antitrust impact. The

expert opinions clearly benefited the Class.

       The Court had some concerns about requiring the class members to pay expert

costs incurred to support claims raised on behalf of another potential class made up

entirely of other people. While the costs were reasonable in amount and it was reasonable

to pursue the claims of these potential class members, it is not a given that the class

members here should have to pay those costs. However discovery and investigation

required for these claims arose largely out of the same common core of facts and legal

issues, and class counsel have shown that the work of the experts which focused on the

unsuccessful class had potential benefits to the class as certified and in fact provided some

of those benefits. Moreover, the part of the experts’ bills associated with the claims of the

unsuccessful proposed class are a quite small part of the total. See Docs. 382; Doc. 383

Doc. 384.

       The remaining costs and expenses are reasonable and legitimate costs associated

with prosecuting the case, such as travel, telephone, postage, delivery services, settlement

costs, legal research, depositions, and so on. Doc. 369-4.

       The Court finds that Class Counsel’s cost reimbursement request is fair and

reasonable.




                                                 14



    Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 14 of 18
       C. Class Representative

       It is common for courts to compensate class representatives for work done on

behalf of the class, “to make up for reputational risk undertaken in bringing the

action, and . . . to recognize their willingness to act as a private attorney general.”

Berry, 807 F.3d at 613 (citation and quotation omitted); see, e.g., Cook v. Niedert,

142 F.3d 1004, 1016 (7th Cir. 1998).

       Dr. Seaman’s request for a $125,000 service award is fair and reasonable. Dr.

Seaman devoted many hours of her time advancing this litigation by participating in

litigation strategy, discovery, settlement negotiations, and mediation. Doc. 369 at 14. She

was present for hearings on Defendants’ motions to dismiss, her motion for class

certification, and the parties’ motions for summary judgment. Her commitment to the case

and the class was significant.

       Just as importantly, Dr. Seaman put her professional career on the line when she

came forward. Employees often face unique pressures and a risk of retaliation by current

or prospective employers when they sue their employers. See, e.g., In re High-Tech, 2015

WL 5158730, at *17 (approving $100,000 service awards where named plaintiffs received

considerable media coverage and were likely to be viewed as “troublemakers” by future

employers); Roberts v. Texaco, Inc., 979 F. Supp. 185, 201 (S.D.N.Y. 1997) (recognizing

that in an employment case, “the plaintiff is frequently a present or past employee whose

present position or employment credentials or recommendation may be at risk by reason of

having prosecuted the suit, who therefore lends his or her name and efforts to the

prosecution of litigation at some personal peril”). Dr. Seaman told the Court at the

                                                  15



    Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 15 of 18
Fairness Hearing that her relationships with Duke administrators have been affected as a

result of her leadership role in this case. Her role has been widely publicized. Doc. 369 at

15. Indeed, there has been significant publicity about Dr. Seaman’s role in this case; links

to the litigation are among the first results for her name on Internet search engines, and

coverage in the local press has been significant. Dr. Seaman’s exposure and the risk she

faces weigh in favor of an appropriate service award here.

       The amount of the service award is proportionate to the other Class Members’

recoveries. Dr. Seaman’s service award is approximately 12.5 times larger than each class

member’s average recovery, and the size of the award is comparable to that in other cases.

See In re High-Tech, 2015 WL 5158730, at *18 (approving service awards 14-21 times

greater than average class member award); In re Titanium Dioxide Antitrust Litig., 2013

WL 6577029, at *1 (D. Md. Dec. 13, 2013) (approving $125,000 service award in $163.5

million settlement); Velez v. Novartis Pharm. Corp., No. 04 Civ. 09194 (CM), 2010 WL

4877852, at *8, *26 (S.D.N.Y. Nov. 30, 2010); Sullivan v. DB Invs., Inc., 667 F.3d 273,

290, 333 n.65 (3d Cir. 2011) (en banc) (affirming antitrust class action settlement

providing for service awards), cert. denied, 566 U.S. 923 (2012); see also Ingram v. The

Coca-Cola Co., 200 F.R.D. 685, 694 (N.D. Ga. 2001) (awarding $300,000 service

payments to each of four representative plaintiffs); Beck, et al. v. Boeing Co., Case No. 00-

CV-0301-MJP, Doc. 1067 at 4 (W.D. Wash. Oct. 8, 2004) (awarding $100,000 service

payments to each named plaintiff); Been v. O.K. Indus., Inc., No. CIV-02-285-RAW, 2011




                                                16



    Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 16 of 18
WL 4478766, at *12–13 (E.D. Okla. Aug. 16, 2011) (awarding $100,000 service awards to

employee class representatives for assuming risk of retaliation), report and

recommendation adopted, 2011 WL 4475291 (E.D. Okla. Sept. 26, 2011).

          Finally, none of the red flags related to service awards arise here. First, the relief to

the rest of the class is not perfunctory, as each class member’s recovery averages

approximately $10,000, and they will all benefit from robust injunctive relief. Second, Dr.

Seaman’s service award is not conditioned on her support for the settlement. Berry, 807

F.3d at 613–14.

          In light of Dr. Seaman’s contributions to the case, the risks she faced and will

continue to face, the reasonable ratio between her service award and other Class Members’

recovery, and comparable service awards in similar cases, the Court concludes that the

$125,000 request is fair and reasonable.

III.      Conclusion

          The Court finds that Class Counsel’s uncontested motion for attorney’s fees,

attorney’s expenses, and service award for the class representative is well-supported and

reasonable. Accordingly, it is ORDERED that:

       1. Class Counsel’s motion for attorney’s fees, reimbursement of costs, and service

          award for the class representative, Doc. 367, is GRANTED.

       2. Class Counsel is entitled to an attorney’s fee of $18,166,666.67, to be paid from the

          settlement amount, which is a common fund.

       3. Class Counsel shall be reimbursed for expenses of $3,320,066.35, which are to be

          paid from the settlement amount.

                                                    17



       Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 17 of 18
4. A service award of $125,000 shall be paid to Dr. Danielle Seaman, also to be paid

   from the settlement amount.

   This the 25th day of September, 2019.




                                     __________________________________
                                      UNITED STATES DISTRICT JUDGE




                                           18



Case 1:15-cv-00462-CCE-JLW Document 388 Filed 09/25/19 Page 18 of 18
